PER CURIAM: *
Alexis Froemling appeals the district court’s summary judgment that she take nothing in her lawsuit brought under Title VII and the Age Discrimination in Employment Act. Having reviewed the record de novo, we affirm for the reasons given in the district court’s thorough memorandum and order.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.